                                                                         I'.ERK'
                                                                               S OHIDIC: tJ,S.DI
                                                                                               SX COURT
                                                                                AT ROANOKE,VA
                                                                                     FILED
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE W ESTERN DISTRICT OF W RGINIA                      JA8 2? 2219
                               R O A N O K E DIVISIO N                      JULI
                                                                               A        DLEY LEajç
                                                                           9Y
                                                                                    )
                                                                                    .        '

RANDY SANCHEA                                  CivilA ction N o.7:18-cv-00532
       Plaintiff,
                                               M EM O M ND U M O PINIO N
V.
                                               By: G len E.Conrad
U N ITE D STA TES A G EN C Y,et aI,            SeniorUnited StatesDistrictJudge
       Defendantts),


       Plaintiff,proceeding pro K,filedacivilrightscomplaint,plzrsuantto42U.S.
                               .                                             C.51983.
By Orderentered Decem ber6,2018,thecourtdirected plaintiffto subm itwithin 20 daysfrom

thedateoftheOrderan inm ateaccotmtreportform ,and acertified copy ofplaintiffstrustfund

accotmtstatementforthe six-month period im mediately preceding thefiling ofthe complaint,

obtained from theappropriateprison officialatwhich plaintiffisorwasconfined dtlring thatsix-

m onth period. Plaintiffwasadvised thata failuretocom ply would resultin dism issalofthis

actionwithoutprejudice.
       Vorethan20dayshaveelapsed,andplaintiffhasfailedtocomplywiththedescribed

conditions.Accordingly,thecourtdismissestheactionwithoutprejudiceandstrikesthecase
from the activedocketofthecourt.Plaintiffmayrefilethe claimsin a separateaction once

plaintiffisprepared to comply with thenoted conditions.

       The Clerk isdirectedto send acopy ofthisM emorandum Opinion and accom panying

Orderto plaintiff.
       ENTER: This R        day ofJanuary, 2019.


                                                   SeniorUnited StatesD istrictJudge
